Citation Nr: 1144891	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-00 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1975.

These matters initially came before the Board of Veterans' Appeals (Board) from August 2007, December 2007, and December 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the August 2007 decision, the RO denied entitlement to service connection for Hepatitis C.

In the December 2007 decision, the RO denied entitlement to service connection for a right knee disability and denied the Veteran's petition to reopen a claim for service connection for a left shoulder disability as new and material evidence had not been submitted.

In the December 2008 decision, the RO denied entitlement to service connection for a left knee disability.

The Veteran testified before the undersigned at a June 2009 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In October 2009, the Board granted the petition to reopen the claim for service connection for a left shoulder disability and remanded the underlying claim as well as the other issues on appeal for further development.



FINDINGS OF FACT

1.  In April 2011, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the appeal as to the issues of entitlement to service connection for Hepatitis C and a bilateral knee disability is requested.

2.  The Veteran was treated for a left shoulder injury in service and there is post-service continuity of symptomatology demonstrating a nexus between the Veteran's current left shoulder disability and the in-service injury.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the issues of entitlement to service connection for Hepatitis C and a bilateral knee disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for service connection for a left shoulder disability are met.  38 U.S.C.A. §§ 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hepatitis C and a Bilateral Knee Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran submitted a written statement dated in April 2011 in which he stated that he wished to withdrawal the appeal as to the issues of entitlement to service connection for Hepatitis C and a bilateral knee disability.  Therefore, the Veteran has withdrawn the appeal as to these issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Left Shoulder Disability

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for a left shoulder disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence'). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA treatment records reveal that the Veteran has been diagnosed as having various left shoulder disabilities.  For example, a July 2008 VA orthopedic consultation note and an October 2008 VA orthopedic surgery outpatient treatment note indicated diagnoses of osteoarthritis of the left shoulder.  Therefore, a current left shoulder disability has been demonstrated.

There is also evidence of an in-service left shoulder injury and of a continuity of symptomatology linking that injury to the current left shoulder disability.  Service treatment records indicate that in September 1975 the Veteran pulled his left shoulder while climbing a pole and that he was treated for shoulder pain.  He was diagnosed as having a shoulder sprain and recurrent dislocation of the left shoulder.  

Furthermore, the Veteran reported a history of "swollen or painful joints" and a "painful or trick shoulder" on a September 1975 report of medical history for purposes of a Medical Board and was diagnosed as having recurrent left shoulder dislocation during a September 1975 Medical Board examination.    

An October 1975 "Veteran's Application for Compensation or Pension" form (VA Form 21-526) reflects that the Veteran filed a claim for service connection for a left shoulder disability as a result of the September 1975 in-service shoulder injury.  

VA treatment records dated from April 2008 to March 2009 reveal that the Veteran reported that he had experienced left shoulder pain and soreness ever since the in-service shoulder injury.  The pain was 5-6/10 in intensity and was treated with medication.  The pain was worsened with shoulder abduction, strenuous lifting, and sleeping on the affected side, and was occasionally associated with weakness, numbness, and tingling.  The Veteran was limited in his ability to engage in overhead work due to the left shoulder symptoms.  

An examination revealed limited ranges of shoulder motion due to pain, tenderness of the subacromial bursal region, and weakness in external rotation.  The Veteran was diagnosed as having left shoulder pain, rotator cuff tendonitis with possible underlying rotator cuff tear, minimal to moderate degenerative joint disease changes of the shoulder, and a frozen left shoulder.

During the June 2009 hearing, the Veteran reported that he had experienced left shoulder problems, including pain, ever since the in-service shoulder injury.  Such symptoms were treated with medication.

The Board notes that the Veteran has reported a pre-service left shoulder injury.  For example, he reported on a May 1975 report of medical history for purposes of entrance into service that he had dislocated his left shoulder playing football.  An October 1975 Medical Board report also indicates that he had dislocated his left shoulder in 1973, was treated with a sling and swathe, and had experienced left shoulder difficulties (including an additional dislocation) ever since that time.  A diagnosis of recurrent left shoulder dislocation was provided.  He again reported a pre-service left shoulder injury during the June 2009 hearing.

An October 1975 Medical Board proceedings report indicates that the Veteran's recurrent left shoulder dislocation was determined to be not incident to service because it had existed prior to entry into active service and was not aggravated by active service.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran is certainly competent to report a history of left shoulder symptoms prior to service.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336. However, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. Brown, 11 Vet. App. 345 (1998).  

There is no other evidence of a pre-existing left shoulder disability and the Veteran's May 1975 entrance examination was normal.  Furthermore, the October 1975 opinion that his left shoulder disability pre-existed service and was not aggravated by service is unaccompanied by any further explanation or reasoning and is, therefore, entitled to very little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Therefore, the Veteran was presumed sound.  38 U.S.C.A. § 1111.

In sum, there is evidence of a current left shoulder disability and an in-service left shoulder injury, and the Veteran has reported that he has experienced left shoulder symptoms (including pain) ever since the in-service injury.  The Veteran is competent to report symptoms of a left shoulder disability, such as pain, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Although there is no contemporaneous medical evidence of a left shoulder disability in the years since service until April 2008, there is no affirmative evidence to contradict his reports and they are otherwise consistent with the evidence of record.  Thus, the Board concludes that his reports are credible.

As the Veteran sustained a left shoulder injury in service, there is evidence of a current left shoulder disability, there is evidence of a continuity of symptomatology since service, there is no evidence of any post-service left shoulder injuries, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed left shoulder disability have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

The appeal, as to the issues of entitlement to service connection for Hepatitis C and a bilateral knee disability, is dismissed.

Entitlement to service connection for a left shoulder disability is granted.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


